Citation Nr: 0008035	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-32 605A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' October 1975 decision which 
denied entitlement to service connection for idiopathic 
retroperitoneal fibrosis and a compensable evaluation for the 
residuals of a fracture of the transverse processes of the 
2nd and 3rd lumbar vertebrae.

(The claim entitlement to effective date prior to April 5, 
1989, for the grant of service connection for retroperitoneal 
fibrosis, an increased evaluation for the residuals of a 
fracture of the transverse process at L2-L3, and the award of 
a total rating based on individual unemployability due to 
service-connected disabilities will be addressed in a 
separate determination.)


REPRESENTATION

Moving Party Represented by: California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 1975 
Board decision.  


FINDINGS OF FACT

1.  In October 1975, the Board issued a decision in which it 
was concluded that the veteran's idiopathic retroperitoneal 
fibrosis first arose on a clinical basis during his post-
service years.  It was also determined that this condition 
could not be causally related to any disability already 
service connected.  The expanded panel of the Board also 
found that the residuals of the fracture of the lumbar 
vertebrae did not, at that time, include motion loss or 
muscle spasms.

2.  The Board's decision of October 1975 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  The pleadings submitted in support of the motion for 
review on the basis of CUE do not raise a valid claim of CUE.


CONCLUSION OF LAW

The Board's October 1975 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his initial claim for Department of 
Veterans Affairs (VA) compensation in August 1954.  Following 
a VA evaluation held in October 1954, the Regional Office 
(RO), in a November 1954 rating determination, awarded 
service connection for the residuals of a fractured 
transverse processes at L2 and L3.  A noncompensable 
disability evaluation was awarded.  Service connection for an 
eye disability was denied.  The veteran was notified of this 
determination in December 1954.  A notice of disagreement to 
this determination was not received.  

In May 1974, the veteran petitioned to reopen his claims, 
seeking a higher disability evaluation.  An orthopedic 
evaluation was performed in November 1974.  A March 1975 
rating determination denied this claim.  At this time, the 
veteran appealed the RO determination to the Board.  An 
initial determination was issued by the Board in June 1975.  
Reconsideration of this determination was granted.  

In October 1975, the Board noted that the VA had undertaken a 
specialized orthopedic examination in November 1974.  During 
this evaluation, the veteran mentioned that he did not have 
significant back pain.  He further described some discomfort 
in his leg about two or three times during the past five 
years, relieved by proper exercises.  In October 1975, the 
Board determined that after the passage of at least nine post 
service years, chronic retroperitoneal fibrosis began to 
emerge, creating symptomatology in close proximity to the 
service-connected back disorder.  At this time, it was 
determined that there was no clinical support, either 
generally or in the claims folder, for the etiological 
association of trauma with the subsequent development of 
retroperitoneal fibrosis.  As a result, it was determined 
that this condition was not related to any disability already 
service connected.  It was further determined that the in 
service fracture of the veteran's lumbar vertebrae did not, 
at this time, include motion loss or muscle spasm.  
Accordingly, the appeal seeking service connection for 
idiopathic retroperitoneal fibrosis and a compensable rating 
for the residuals of a fracture of the transverse processes 
of the 2nd and 3rd lumbar vertebrae were denied.  The veteran 
was notified of this determination that month.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.


(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the veteran has cited to the extensive medical 
evidence submitting following October 1, 1975, in support of 
his claim that the October 1, 1975, determination was clearly 
and unmistakably erroneous.  However, as noted above, a 
determination that were was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Thus, medical evidence submitted following October 
1, 1975 could not provide a basis to determine that CUE 
existed in a Board decision decided approximately 25 years 
ago.  Simply stated, the medical evidence that provided a 
basis to determine that the veteran was totally disabled due 
to his service-connected back disability was not before the 
VA when the Board decided this case in October 1975.  This 
medical evidence includes, but is not limited to, the VA 
examination of December 1991, the VA examination requested by 
the Board in May 1996, the medical references supplied by the 
veteran in the 1990's, and the veteran's numerous statements 
and arguments submitted in support of his claims following 
the October 1975 decision.  While some of the medical text 
citations may have been published before October 1, 1975, 
none of the evidence that provided the basis to allow the 
veteran's claims was before the Board in 1975.  The moving 
party provides no authority for the proposition that all 
medical texts in existence at the time of the Board's 
decision in October 1975 were constructively of record.  

The moving party also appears to maintain that the subsequent 
allowance of the claim by the RO establishes that the 
decision of the Board contained CUE.  In this context, the 
Board notes that the favorable determination in September 
1997 was based upon medical evidence added to the record 
since the time of the Board determination.  There was no 
expressed or implied finding of CUE in the prior final 
determination of the Board, nor as a matter of law did the 
RO, the inferior tribunal, have authority to reverse a 
decision of the Board on the basis of CUE.  Smith v. Brown, 
35 F. 3rd 1516 (Fed. Cir. 1994).  

In any event, the veteran has failed to provide a basis to 
determine that the Board's October 1975 determination 
contains CUE.  As noted above, a disagreement with how the 
Board evaluated the facts is inadequate to raise the claim of 
clear and unmistakable error.  The veteran's contentions 
amount to a disagreement with the outcome of the October 1975 
decision.  The fact that some of the medical evidence prior 
to October 1975 may have supported the veteran's contentions 
does not provide a basis to conclude that the 1975 decision 
was clearly and unmistakably wrong.  In fact, there was 
significant evidence to indicate that the October 1975 Board 
determination was correct, including, but not limited to, the 
November 1974 orthopedic evaluation, which found the 
veteran's back to be essentially normal.

While the veteran may dispute this finding, the dispute of 
the 1975 determination does not provide a basis to determine 
that the October 1975 determination was undebatably 
incorrect.  As noted above, under 38 C.F.R. § 1403(d)(3), a 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis to find CUE.  The fact that the 
veteran has been awarded service connection for 
retroperitoneal fibrosis based on extensive medical evidence 
that did not exist in October 1975 does not provide a 
reasonable basis to conclude that the Board's October 1975 
determination was wrong at that time.  As stated by the 
Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The arguments raised by the moving party constitute no more 
than a dispute as to how the evidence should be weighed and 
evaluated base mostly on evidence that did not exist in 1975.  
This can not reach the level of CUE under Rule 1403.  
Consequently, after review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
a valid allegation of CUE in either fact or law within the 
October 1975 decision by the Board.  Accordingly, he has not 
raised a valid claim of CUE and the motion is denied.



ORDER

The motion for revision of the October 1975 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


